Citation Nr: 0606816	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-44 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance under 38 U.S.C.A. 
Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969 and from May 1974 to April 1994.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied dependency and indemnity 
compensation (DIC), death pension, and accrued benefits.  The 
appellant appealed the claims for service connection for the 
cause of the veteran's death and for other death-related 
benefits.  

Entitlement to educational assistance under 38 U.S.C.A. 
Chapter 35 is further addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
issue has been obtained and VA's duty to notify and to assist 
have been met.

2.  A death certificate reflects that the veteran died in 
October 2002, the immediate cause of death was complications 
of chronic alcoholism; no contributing factor was listed.

3.  During the veteran's lifetime, service connection was 
established for diabetes mellitus, rated 20 percent; right 
shoulder dislocation, rated 10 percent; hypertension, rated 
10 percent; right 5th finger fracture, rated noncompensable; 
gout, rated noncompensable; and right elbow bursitis, rated 
noncompensable; the combined service-connected disability 
rating was 40 percent.

4.  Competent medical evidence establishes that the veteran's 
service-connected gout flare-up required significant doses of 
medication that caused or aggravated gastrointestinal 
bleeding, which severely impaired vital organs.

5.  A service-connected disease rendered the veteran less 
capable of recovering from cardiac or pulmonary arrest and 
contributed materially to the cause of death.


CONCLUSION OF LAW

The veteran's death was incurred as a result of a service-
connected disability. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating the 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary.  

Service Connection for the Cause of Death

Service connection will be granted for any a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  38 C.F.R. § 3.159 (a) (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c) (2) (3) (2005).

If the evidence is in relative equipoise, the benefit of the 
doubt must be resolved in the appellant's favor, and the 
claim must be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  If the preponderance of the evidence 
is against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A December 2001 RO rating decision reflects that service 
connection was in effect for diabetes mellitus, rated 20 
percent; right shoulder dislocation, rated 10 percent; 
hypertension, rated 10 percent; right 5th finger fracture, 
rated noncompensable; gout, rated noncompensable; and right 
elbow bursitis, rated noncompensable. 
The combined service-connected disability rating was 40 
percent.

The veteran died on October [redacted], 2002, at the Trident Regional 
Medical Center (hereinafter referred to as Trident).  
According to the certificate of death, the veteran was 61 
years of age.  The immediate cause of death was complications 
of chronic alcoholism.  No other cause or contributing cause 
is listed.  

An autopsy performed on October [redacted], 2002, yielded a final 
diagnosis of:

Complications of chronic alcohol abuse, cirrhosis. 
Ascites (9.5 liters).
Splenic fibrosis. Mild arteriosclerotic coronary artery 
disease.
Focal left anterior descending coronary artery bridging.
Mild cardiac ventricular dilation. Mild aortic 
atherosclerosis. Duodenal ulcer.
Pulmonary edema and congestion. Fat and bone marrow 
emboli.
Mild pancreatic fibrosis. Peritoneal adhesions.
Posterior scalp abrasion and laceration.

The autopsy report also notes that the veteran had collapsed 
at home.  A final toxicology report notes that his 
hydrocodone level was high but not toxic.  The final 
diagnosis remained complications of chronic alcoholism.

During the course of the appeal, the appellant submitted 
numerous treatment reports reflecting private medical care 
during the veteran's final years.  Some of these reports 
reflect that in early October 2002, because a flare-up of 
gout had became harder to control, Prednisone and colchicine 
were being used simultaneously and had been added to a 
previous dosage of Indocin.  The veteran underwent surgery 
for an actively bleeding and oozing duodenal ulcer on October 
10, 2002.  He suffered cardiac arrest at home on October [redacted], 
2002, and was transported to Trident where he expired. 

In a May 2004 letter, James Scheer, D.O., stated that after 
reviewing the autopsy and medical records, it must be 
concluded that the veteran's medications contributed to his 
death.  The physician explained that that the autopsy report 
mentioned a moderate amount of fluid in the lungs but there 
was no evidence of esophageal varices, which is necessary for 
a finding of alcoholic-related gastrointestinal disease.  The 
physician then noted that there was no evidence of long-
standing gastrointestinal bleeding; however, gastrointestinal 
bleeding was found on October 10, 2002, and was also noted in 
the autopsy report.  The physician then noted that Prednisone 
(a steroid) and Indocin had both been prescribed in a 
significant dosage in the last two months of life.  The 
veteran had not taken these drugs previously.  The physician 
noted that both medications "can easily contribute" to 
gastrointestinal bleeding and ulceration.  The physician then 
noted that a consultation report authored by 
gastroenterologist Marc New, M.D., indicated that the 
veteran's gastrointestinal bleeding was due in large part to 
anti-inflammatories and Prednisone.  Finally, Dr. Scheer 
opined that the veteran's bleeding ulcers had contributed to 
his death and concluded that the Prednisone and other 
antiinflammatory prescribed for joint pain had been the true 
culprit.  

In a June 2005 letter, Ann Marie Gordon, M.D., M.P.H., noted 
the relevant history and arrived at a conclusion similar to 
Dr. Scheer's.  Dr. Gordon also noted that statistics showed 
that the risk of gastrointestinal bleeding secondary to non-
steroidal anti inflammatory use was doubled for drinkers, 
that is, drinking increased the risk that certain medications 
would cause gastrointestinal bleeding.  The physician 
concluded that GI bleeding resulted in either asphyxiation 
and pulmonary arrest or inadequate blood flow to the heart 
and subsequent cardiac arrest.  The physician opined that any 
bleeding that was the result of alcohol abuse was aggravated 
by the use of potent steroidal and nonsteroidal drugs.  

In June 2005, the appellant testified before the undersigned 
Acting Veterans Law Judge that the veteran's gouty arthritis 
had flared-up in 2002 and that his anti-inflammatory 
medications were increased to counteract this.  Bleeding 
stomach ulcers were then discovered, which required further 
hospitalization and surgery shortly before death.  

Based on the two competent medical opinions, the Board 
concludes that the evidence clearly establishes that the 
veteran's death was related to medications taken for his 
service-connected gout attack.  The two private physicians 
provided solid evidence to support their opinions and appear 
to have based these opinions on the correct facts.  The Board 
finds these opinions to be highly probative.  Thus, even 
though the autopsy report does not mention any contributory 
cause of death, the above medical evidence clearly provides 
one.  

The Board acknowledges that medication for a service-
connected disability caused or aggravated gastrointestinal 
bleeding, which directly affected the lungs and/or the heart, 
both of which are vital organs.  In view of the foregoing, 
and with consideration of 38 C.F.R. § 3.312(c)(2)(3), the 
Board finds that the medical evidence establishes that the 
veteran's service-connected gout medications caused or 
contributed to the gastrointestinal bleeding, which made him 
less capable of resisting the effects of other diseases that 
that were the primary cause of death.  Accordingly, service 
connection for the cause of the veteran's death is warranted.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  However, as discussed above, 
the Board has granted service connection for the cause of the 
veteran's death, which is one of the bases for establishing 
entitlement to dependency and indemnity compensation 
benefits.  Therefore, the issue of entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318 
is moot and need not be discussed further.


ORDER

Service connection for the cause of the veteran's death is 
granted.





REMAND

The claim of entitlement to educational benefits under 
38 U.S.C.A. § Chapter 35 must be considered on the basis of a 
service-connected cause of death, which is granted in the 
decision above.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).  

2.  The RO should readjudicate the claim 
of entitlement to educational benefits 
under 38 U.S.C.A. § Chapter 35.  In the 
event that any action taken remains 
adverse to the appellant, she should be 
provided with a supplemental statement of 
the case, and an opportunity to respond.  
Thereafter, the case should again be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


